Judgment and order affirmed, with costs. All concur, except Kruse, P. J., and Hubbs, J., who dissent upon the grounds: First, That the court erred in refusing to charge as requested that if the motorman gave the customary warning by whistle at whistling post and again repeated the warning by whistle at a point midway between the whistling post and the crossing, and that if the arc light on the trolley was lighted, the verdict must be for the defendant. Second, that the plaintiff failed to show that the warning given was inadequate, that the undisputed evidence shows that the warning whistle was sounded and that persons near the crossing heard it.